USCA4 Appeal: 21-7263      Doc: 7        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7263


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ERSKINE A. DAWSON, JR., a/k/a Junior, a/k/a June, a/k/a JR, a/k/a Erik,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, District Judge. (2:17-cr-00061-RAJ-LRL-2)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Erskine A. Dawson, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7263         Doc: 7     Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

              Erskine A. Dawson, Jr., appeals the district court’s order denying Dawson’s motion

        for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

        the record, we conclude that the district court did not abuse its discretion in denying

        Dawson’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

        standard of review), cert. denied, 142 S. Ct. 383 (2021). We therefore affirm the district

        court’s order. United States v. Dawson, No. 2:17-cr-00061-RAJ-LRL-2 (E.D. Va. Aug. 13,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2